PER CURIAM.
In Amalgamated Clothing Workers, etc. v. National Labor Relations Board, 324 F.2d 228 (2d Cir. 1963), we found that the Board was in error in holding that a certain clause that had been orally agreed upon was included by implication in the 1961 collective agreement between the parties. We therefore returned the case to the Board and the Board later issued a cease and desist order.
A similar controversy has arisen with respect to the 1963 collective agreement. However, the evidence as to the 1963 negotiations does not establish the existence of an oral agreement. Moreover, the executed contract contains a clause stating that the writing embodies the entire agreement.
On the record as a whole, we find that there was substantial evidence to support the result reached by the Board. See Universal Camera Corp. v. National Labor Relations Board, 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).
Petition denied.